Citation Nr: 0916780	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back disorder, 
including as secondary to service-connected status post left 
knee injury with partial medial meniscectomy, chondromalacia 
patella and medial tibial plateau and instability.  

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected status 
post left knee injury with partial medial meniscectomy, 
chondromalacia patella and medial tibial plateau and 
instability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served in the reserves from 1977 to 1993.  He had 
active duty from September 1990 to November 1990; and many 
periods of active duty for training in including relevant 
periods from November 1977 to May 1978 and July 1984 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The Board 
remanded the case to the RO in May 2008.  


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
February 1996 and April 1998 rating decisions.  The veteran 
did not appeal, and those decisions are final.

2.  Since April 1998, evidence relating to an unestablished 
fact necessary to substantiate the claim and raising a 
reasonable possibility of substantiating the claim has not 
been received.  

3.  A right knee disorder was not manifest in service, is 
unrelated to service, and was not caused or aggravated by the 
veteran's service-connected status post left knee injury with 
partial medial meniscectomy, chondromalacia patella and 
medial tibial plateau and instability.  

4.  An acquired psychiatric disorder was not manifest in 
service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The February 1996 and April 1998 rating decisions denying 
service connection for a back condition are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for a back condition, including as secondary to 
service-connected status post left knee injury with partial 
medial meniscectomy, chondromalacia patella and medial tibial 
plateau and instability, based on new and material evidence 
are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for service connection for a right knee 
disorder, including as secondary to service-connected status 
post left knee injury with partial medial meniscectomy, 
chondromalacia patella and medial tibial plateau and 
instability, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2008).

4.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as a nervous condition, are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The required notice was sent to the Veteran in January 2004, 
March 2005, June 2008, and September 2008 letters.  The 
notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in June 2008, and there was subsequent process in 
November 2008.  Thus, the Veteran has been provided with 
compliant notice and will not be prejudiced by the Board 
proceeding to adjudicate his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the Veteran in February 2004 for 
his right knee and back.  A VA examination is not necessary 
for the psychiatric disorder claim as the evidence does not 
establish that the Veteran suffered an event, injury, or 
disease in service.  In May 2008, the Board remanded to 
verify complete dates of service and determine whether duty 
was active duty, active duty for training, or inactive duty 
training.  Review of the record reveals that the Veteran 
never alleged that he had been on active duty prior to 
September 1990, and he has not disputed the RO's finding that 
he was on active duty for training in July 1984 or on active 
duty from September 1990 to November 1990.  No disease or 
injury is alleged to have occurred at any other time during 
service and the Veteran had stated that he was in the 
reserves from 1977 to present when he filed a claim in 1993.  
VA has, therefore, satisfied its duty to assist.  

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from active service lasting 90 days or more.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Back disorder

The RO denied service connection for a back condition in 
February 1996 and April 1998 rating decisions.  The veteran 
was notified of these decisions and did not appeal.  Thus, 
they are final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).

At the time of the February 1996 decision, there was a 
service treatment record showed complaints of back pain in 
July 1984.  On evaluation, there was no evidence of serious 
back difficulty.  The rest of the service treatment records 
are silent for complaints, findings, treatment, or diagnosis 
of any type of a back disability.  The veteran did not 
complain of back problems on VA examination in February 1994, 
and none were found.  In December 1994, X-rays of the 
thoracic and lumbosacral spine showed anterior osteophytes 
and a compensated scoliosis.  The impression was very minimal 
and early degenerative joint disease with small isolated 
marginal spurs.  The RO concluded in February 1996 that the 
Veteran had not incurred a chronic back disability in 
service.  

The veteran applied to reopen his claim for service 
connection for a back disorder in March 1998, stating that 
his current back problem was a result of an injury in service 
in 1983-84 when he had to drop while wearing a full pack. 
With his statement he submitted a report of a May 1992 CT 
scan of his lumbar spine showing a herniated disc at L5-S1 
with osteoarthritic changes of the apophyseal joints.  

In an April 1998 rating decision, the RO found that new and 
material evidence had not been received to reopen the claim.  
It noted that service connection for a back condition had 
originally been denied in February 1996 because there was no 
record of a chronic back disability subject to service 
connection while in service, and that the CT scan was not new 
and material evidence because there was no possibility that 
it would change the previous decision.  

In December 2003, the Veteran claimed service connection for 
his back disorder secondary to his service-connected left 
knee disability.  The RO denied the claim in March 2004, and 
the Veteran appealed.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2008). 

Evidence obtained since the April 1998 RO decision includes a 
February 2004 VA examination report which contains an opinion 
that the Veteran's current lower back condition was not 
secondary to his service-connected left knee condition.  This 
report is not new and material because it does not raise a 
reasonable possibility of substantiating the claim.  Instead 
of being supportive of the claim, it works against it.  VA 
medical records from 2007 indicate that the Veteran has a 
back disorder and is disabled by it.  However, since they do 
not relate it to service, indicate that he had arthritis to a 
degree of 10 percent within one year of service separation, 
or indicate that it was caused or aggravated by the Veteran's 
service-connected left knee condition, they are not new and 
material evidence.  In a March 2007 VA medical record, the 
Veteran is shown as reporting that as a consequence of knee 
pain, he had begun to have low back pain.  However, a lay 
statement from a layperson is not competent evidence of 
causation, merely by being present in a medical record.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veteran's 
lay statements as to causation are not material, as 
laypersons like the Veteran are not competent to indicate 
medical causation.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

None of the evidence submitted in this case since the April 
1998 rating decision shows that the Veteran's current back 
disorder had its onset in service, is related to service, or 
was manifest to a degree of 10 percent within one year of 
service separation.  Additionally, none of it competently 
indicates that it was caused or aggravated by the Veteran's 
service-connected left knee disability.  Accordingly, the 
Board finds that the evidence received subsequent to April 
1998 is not new and material and does not serve to reopen the 
veteran's claim for service connection for a back disorder.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Right knee disorder 

While the Veteran was referred to a service surgical clinic 
for varicose veins behind his right knee in May 1978, and had 
a right knee scar on service examination in October 1986, 
service treatment records are silent for reference to any 
injury to the right knee or a diagnosis of any disease of the 
right knee.  In September 1998, the Veteran was diagnosed to 
have a right knee medial meniscus tear, and arthroscopy was 
performed.  A VA examination was conducted in February 2004, 
and the examiner opined that the Veteran's right knee 
condition was not secondary to his service-connected left 
knee disability.  

Since the Veteran's current right knee disorder was not 
manifest in service, has not been related to service, and is 
not secondary to his service-connected left knee condition, 
neither direct nor secondary service connection is warranted 
for it.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Psychiatric disorder

The Veteran reported having had depression during a 
separation examination in April 1978.  The examiner found him 
to be normal psychiatrically at that time.  Other than that, 
service treatment records are silent for reference to any 
psychiatric disorder.  

The first indication of a psychiatric disorder is in July 
2003, when the Veteran went to VA and reported a long history 
of a depressed mood, insomnia, and feelings of worthlessness 
and helplessness.  The impression was rule out major 
depressive disorder.  Medication was prescribed.  In April 
2006, the Veteran underwent psychiatric hospitalization at VA 
for complaints of depression, anxiety and insomnia.  The 
assessment was major depressive disorder.  He underwent a 
second psychiatric hospitalization at VA in February 2007 for 
the same complaints.  The discharge diagnoses included major 
depressive disorder and anxiety disorder not otherwise 
specified.  Outpatient treatment records from October and 
December 2007 show a diagnosis of major depressive disorder.  
None of these treatment records, however, indicate any 
relationship exists between the Veteran's current psychiatric 
problems and his military service.

Although the Veteran currently has diagnosed psychiatric 
disorder(s), the evidence fails to establish that any 
psychiatric disorder was manifested in service or is 
otherwise related to service.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).  In light of the above, service 
connection is not warranted for an acquired psychiatric 
disorder.  


ORDER

The application to reopen the claim for service connection 
for a back disorder, including as secondary to 
service-connected status post left knee injury with partial 
medial meniscectomy, chondromalacia patella and medial tibial 
plateau and instability, is denied.

Service connection for a right knee disorder, including as 
secondary to service-connected status post left knee injury 
with partial medial meniscectomy, chondromalacia patella and 
medial tibial plateau and instability, is denied.

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
SARAMAE M. KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


